CAUSE NO. 12-22-00168-CV
                                 IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS
LAZY W CONSERVATION DISTRICT,                        §      APPEALED FROM 3RD DISTRICT
APPELLANT

V S.                                                 §      COURT IN AND FOR

ARLIS A. JONES, APPELLEE                             §      HENDERSON COUNTY, TEXAS

                               ORDER TO APPEAR AND SHOW CAUSE

       Official court reporter Ms. Beverly Dixon recorded the proceedings in the above styled and
numbered case and has failed to file the reporter’s record of those proceedings as set out below.
       The filing deadlines and extensions thereof are as follows:
               July 23, 2022      Reporter’s record due
               July 27, 2022      1st Extension granted by the Court
               August 11, 2022    2nd Extension granted by the Court
               August 18, 2022    Notice of past due reporter’s record
               August 18, 2022    Appellant’s objection/response to reporter’s 3rd Extension
               August 24, 2022    Court’s request for reporter to respond to Appellant’s
                                  response/objection to 3rd Extension
               August 31, 2022    3rd Extension overruled by the Court, record ordered filed by
                                  September 12, 2022
               September 1, 2022 Reporter’s response to Appellant’s objection to 3rd Extension
               September 7, 2022 Appellant’s reply to reporter’s response
               September 19, 2022 4th Extension overruled by the Court
               September 19, 2022 Notice the matter has been referred to the Court for further
                                  action

       The reporter’s record has not been filed.

       Accordingly, as required by Rule 37.3(a)(2) of the Texas Rules of Appellate Procedure, the clerk
has referred this matter to the Court for further action. The rules provide that this Court is jointly
responsible with the trial court for ensuring that appellate records are timely filed and that we may enter
any order necessary to ensure the timely filing of the appellate record. TEX. R. APP. P. 35.3(c); TEX.
GOV’T CODE ANN. § 21.002 (Vernon 2004); Johnson v. State, 151 S.W.3d 193 (Tex. Crim. App. 2004).
          NOW, THEREFORE, IT IS ORDERED that Ms. Beverly Dixon shall appear before this Court at
1:00 PM on Monday, October 24, 2022, prepared to show cause to this Court why she should not be
held in contempt for failing to obey this Court’s order of August 31, 2022, whereby she was ordered to
file the reporter’s record on or before September 12, 2022.
          Because you are subject to criminal penalties, that is, incarceration and/or a fine up to $500.00,
you have a right to counsel during these proceedings. If you desire to have counsel, counsel must be
present with you on Monday, October 24, 2022, at 1:00 PM and ready to proceed with the hearing. If
you do not have counsel with you, you should be prepared to waive your right to counsel.
          IT IS FURTHER ORDERED that the clerk of this Court shall issue a Notice to Appear and Show
Cause commanding Dixon to appear before this Court at 1:00 PM on Monday, October 24, 2022, to
show cause why she should not be held in contempt of this Court, and be punished, for failing to obey the
order of this Court dated August 31, 2022. A copy of the August 31, 2022, Order shall accompany the
Notice.
          IT IS SO ORDERED ON THIS THE 22nd day of September 2022.
          WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
          GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 22nd day of
September 2022, A.D.



                                                  _________________________________
                                                  KATRINA MCCLENNY, CLERK



ISSUED this 22nd day of September 2022.
                         NOTICE TO APPEAR AND SHOW CAUSE

       A correct and complete copy of the Order of August 31, 2022, is attached to this Notice and fully
incorporated for all purposes.
       NOW, THEREFORE, Ms. Beverly Dixon is hereby commanded to appear at 1:00 PM on
Monday, October 24, 2022, before the Twelfth Court of Appeals at its courtroom located on the first
floor of the Cotton Belt Building at 1517 West Front Street, Tyler, Texas, to show cause why she should
not be held in contempt of the Twelfth Court of Appeals for failing to obey this Court’s order dated
August 31, 2022, and why she should not be punished for such failure.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 22nd day of
September 2022, A.D.



                                               _________________________________
                                               KATRINA MCCLENNY, CLERK
                                      OFFICER’S RETURN


       Came to hand on this        day of                , 2022, at       o’clock,   .M., and executed at
Henderson County, Texas, on the         day of                , 2022, by delivering to Ms. Beverly Dixon
at her work address of 10209 Pleasant Hollow Road, Tyler, Texas 75709 (or wherever she may be
found), the original Order and Notice to Appear and Show Cause which accompanied this writ.
       Return must be made to this Court within five (5) days after service.
       To certify which witness my hand officially.




                                                            (Signature)




                                                            (Print or type name)




                                                            (Title)
                                                            Of Smith County, Texas
                                   CAUSE NO. 12-22-00168-CV
                                  IN THE COURT OF APPEALS
                         TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS
LAZY W CONSERVATION DISTRICT,                     §      APPEALED FROM 3RD DISTRICT
APPELLANT

V S.                                              §      COURT IN AND FOR

ARLIS A. JONES, APPELLEE                          §      HENDERSON COUNTY, TEXAS

                                       PRECEPT TO SERVE
        From the State of Texas to any Sheriff, Constable or Peace Officer with jurisdiction to serve
process in Tyler, Texas, Greetings:
        You are hereby commanded to serve the accompanying copy of an Order in the above-stated
Cause on Ms. Beverly Dixon, who can be served at 10209 Pleasant Hollow Road, Tyler, Texas 75709
Smith County, in the State of Texas.
        Herein fail not, but of this order, and how you have executed the same, make due return within
five (5) days after service.
        WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
        GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 22nd day of
September 2022, A.D.

                                               _________________________________
                                               KATRINA MCCLENNY, CLERK




        ISSUED this 22nd day of September 2022.